Citation Nr: 0524184	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
disabling for a bipolar disorder.

2.  Entitlement to an effective date earlier than March 19, 
2001, for a grant of service connection for a bipolar 
disorder.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from December 1961 to October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).  In a decision of May 2002, the RO granted service 
connection for a bipolar disorder, and assigned a 10 percent 
disability rating effective from March 19, 2001.  In a 
decision of July 2003, the rating was increased to 30 
percent, effective from March 19, 2001.

The issue of entitlement to a higher initial rating is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an earlier effective date for service 
connection for a bipolar disorder has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran's claim for service connection for an 
acquired psychiatric disorder was previously denied by the RO 
in February 1976, June 1998 and March 1999.  The veteran did 
not perfect an appeal of any of the decisions and they became 
final.  

3.  The veteran did not reopen her claim for service 
connection for an acquired psychiatric disorder until March 
19, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 19, 
2001 for service connection for a bipolar disorder are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA's duty to notify claimants of necessary information or 
evidence:  (1) When VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  If VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  If the claimant has 
not responded to the request within 30 days, VA may decide 
the claim prior to the expiration of the one-year period 
based on all the information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions.  If VA does so, however, and the claimant 
subsequently provides the information and evidence within 
one year of the date of the request, VA must readjudicate 
the claim.  (2) If VA receives an incomplete application for 
benefits, it will notify the claimant of the information 
necessary to complete the application and will defer 
assistance until the claimant submits this information. 
38 C.F.R. § 3.159(b).  

VA's duty to assist claimants in obtaining evidence:  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c).  

The Board finds that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate her claim.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
the veteran was not provided a VCAA letter, the statement of 
the case included all of the VCAA implementing regulations.  
The SOC explained what records the VA would be responsible 
for getting and what the evidence must show to support the 
claim.  The SOC explained the basis of the denial of an 
earlier effective date.  The SOC noted that the VA would be 
responsible for getting relevant records held by any Federal 
Agency, and that this may include medical records from the 
military, from VA hospitals or from the Social Security 
Administration.  The fact that the information was contained 
in the SOC rather than in a letter was harmless error.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice in the SOC and was given an ample opportunity 
to respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA notice.  Therefore, to 
decide the appeal would not be prejudicial error.  

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice in the SOC and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's post-service treatment records.  The veteran has 
declined a personal hearing.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to the bases of the denial 
of this claim.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by failing to 
assign an earlier effective date for the grant of service 
connection for a bipolar disorder.  She argues that the grant 
of service connection should extend back to the date of her 
original claim in October 1975.  

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously denied by the RO in 
February 1976 on the basis that a chronic neuropsychiatric 
condition claimed by the veteran was not shown by the 
evidence of record, and that a passive aggressive personality 
disorder shown on a VA examination in January 1976 was not a 
disability under the law.  The veteran did not file a timely 
appeal of the decision and it became final.  

The RO again denied the claim for service connection for a 
psychiatric disorder in decisions of June 1998 and March 
1999.  The veteran filed a notice of disagreement, and a 
statement of the case was issued in July 2000; however, a 
substantive appeal form was not received within the 
applicable time limit.  Although she requested an extension 
of time to submit the appeal in October 2000, the time limit 
had already expired.   

The Board finds that the veteran did not reopen the claim for 
service connection for a psychiatric disorder until March 19, 
2001, when the RO received her correspondence requesting 
service connection for a psychiatric disorder.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  
There is no correspondence from the veteran prior to March 
19, 2001, which contains any references to a desire to reopen 
the claim for service connection for a psychiatric disorder.  
The Board notes that the veteran's desire to extend the 
effective date back to the date of her original claim is 
precluded by the finality of the prior decisions.  
Accordingly, the criteria for an effective date earlier than 
March 19, 2001, for service connection for a bipolar disorder 
are not met.


ORDER

An effective date earlier than March 19. 2001 for service 
connection for an acquired psychiatric disorder is denied.




REMAND

The veteran was afforded a psychiatric examination by the VA 
for the purpose of evaluating her claim for service 
connection for a psychiatric disorder in April 2002.  
However, that examination was conducted over three years ago, 
and is too old to allow proper evaluation of whether the 
veteran currently meets the criteria for a higher rating.  
The VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Accordingly, the Board concludes that 
another psychiatric examination is required.  

The Board also notes that additional medical records may 
exist which have not been obtained.  In this regard, the 
Board notes that the most recent mental health clinic records 
are dated over two years ago in 2003.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO must review the claims file and 
ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since March 19, 2001.  After 
securing the necessary release, the RO 
should obtain all records not already 
contained in the claims file.

3.  The veteran should be afforded an 
examination to determine the current 
severity of her service-connected bipolar 
disorder.  The claims file should be made 
available for review in connection with 
the examination.  Any further indicated 
special studies should be conducted.  The 
psychiatric examiner must identify all of 
the veteran's associated symptomatology 
in order to determine the impairment 
caused by the bipolar disorder.  If there 
are other psychiatric disorders found, 
etc., the examiner must specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  

Any necessary special studies, including 
psychological testing, should be 
accomplished.  The VA examiner should 
assign the appellant's bipolar disorder 
and any associated disorder such as 
depression, a numerical code under the 
GAF consistent with the criteria in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  Also, an 
opinion addressing the relative degree of 
industrial impairment resulting from the 
bipolar and any associated disorder is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected bipolar 
disorder and any associated disorder, 
bearing in mind the entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice-connected disorders.

The VA examiner should also describe how 
the symptoms of the appellant's bipolar 
disorder and any associated disorder 
affect her social capacity, including his 
ability to establish and maintain 
effective work and social relationships.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


